Citation Nr: 0124343	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  95-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus with radiculopathy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
October 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued 10 percent ratings for 
hypertension and a back condition.  A November 1995 rating 
decision granted an increased rating of 40 percent for 
postoperative residuals of a herniated nucleus pulposus with 
radiculopathy.  However, as that grant does not represent a 
full grant of benefits sought on appeal, this claim remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was before the Board in December 1998, when it was 
remanded to afford the veteran an opportunity for a hearing.  
The veteran subsequently withdrew his hearing request.  The 
Board again remanded the case in December 1999, to afford the 
veteran current examinations and to obtain any available 
treatment records.  That development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.

2.  The veteran's low back disability is manifested by absent 
ankle jerk, some evidence of muscle spasm, and constant pain.

3.  The evidence does not show that the veteran's diastolic 
blood pressure is predominantly 110 or more or that his 
systolic blood pressure is predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for postoperative 
residuals of a herniated nucleus pulposus with radiculopathy 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for a rating, greater than 10 percent, for 
hypertension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's applications for 
increased ratings for a low back disability and for 
hypertension.  There is no issue as to substantial 
completeness of the applications.  See 38 U.S.C.A. § 5102 
(West Supp. 2001).  VA has secured all VA and private medical 
records that the veteran has indicated are available and 
pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the 
statement of the case, the supplemental statements of the 
case, the rating decisions, and the Board remands issued 
regarding his claims.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2001).  Therefore, the Board finds that the statutory and 
regulatory requirements with regard to notice and development 
of the veteran's claims, have been satisfied.

The veteran contends that his postoperative residuals of a 
herniated nucleus pulposus with radiculopathy and 
hypertension are more disabling than currently evaluated and 
that increased ratings for those disabilities are warranted.

I.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus with radiculopathy.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Back disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5285-5295 of the Schedule.  
38 C.F.R. § 4.71a (2000).  Under those criteria, a rating of 
40 percent is warranted where the evidence shows favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289); or 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief (Diagnostic Code 5293).  Forty 
percent is the maximum rating for severe limitation of motion 
of the lumbar spine (Diagnostic Code 5292); or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a (2000).

A rating greater than 40 percent would be warranted where the 
evidence shows residuals of a vertebral fracture without cord 
involvement with abnormal mobility requiring a neck brace 
(Diagnostic Code 5285); favorable complete bony fixation 
(ankylosis) of the spine (Diagnostic Code 5286); unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289); or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a (2000).

The veteran established service connection for postoperative 
residuals of a herniated nucleus pulposus by means of a June 
1987 rating decision, which assigned a 10 percent disability 
rating.  That rating was continued by a November 1994 rating 
decision, which is the subject of this appeal.  A November 
1995 rating decision granted an increased rating of 40 
percent for postoperative residuals of a herniated nucleus 
pulposus with radiculopathy.

A September 1994 VA spine examination notes that the veteran 
injured his back while broad jumping on the track team during 
service.  In 1978, while playing soccer, he felt the onset of 
severe pain in the low back with radiation to the right leg.  
He underwent a myelogram and diskectomy.  This improved the 
condition for a while, but he was apparently on light duty 
thereafter.  He stated that his symptoms were getting worse.  
If he sat for 15 to 20 minutes, he had to shift or move 
around.  The pain was not only in the low back but also in 
the upper back.  It radiated in the low back to both 
posterior thighs.  If he walked any distance it was 
increased.  He was unable to run.  He experienced pain when 
he lifted anything.  Physical examination found a six inch 
well-healed scar over the lower lumbosacral region.  There 
was full range of motion of the back in all directions.  
There was no sciatic notch tenderness and the neurological 
examination of the lower extremities was negative.  The 
examiner diagnosed a herniated lumbar disc, status 
postoperative diskectomy with degenerative disc disease.

A March 5, 1995, private medical report shows that the 
veteran complained of severe back pain with numbness and 
weakness of one leg, and with pain.  He was advised to treat 
himself with bed rest, and was prescribed ibuprofen.

A March 10, 1995, private medical report shows that the 
veteran had some flare-up of his low back pain that was a 
chronic problem.  He attributed it to lying flat on the 
operating table.  He was advised to continue to restrict his 
activities as needed on a symptomatic basis.

A March 17, 1995, private medical report shows that the 
veteran had a flare of low back problems.  It "sounded like a 
fairly typical" sciatica with pain radiating down the lateral 
leg with numbness in the lateral leg as well as low back 
pain.  He had been getting some physical therapy with some 
improvement, but his symptoms persisted.  Examination found 
1+ reflexes on the right and downgoing toes.  There was pain 
in straight leg raising on the right to 30 degrees and on the 
left to 90 degrees.  He had hypoesthesia over the lateral 
foot and leg.  He had tenderness over the right sciatic 
notch.  The examiner provided an impression that the veteran 
probably had some disc disease.

A March 22, 1995, private medical report shows that the 
veteran complained of back difficulty.  He had some low back 
pain while lying on the operating table for an unrelated 
procedure.  He had radiating right leg pain the next day 
which was severe and developed numbness in the lateral calf.  
He had improved to some degree, but had some marked episodes 
of pain and had increased numbness of a constant nature.  He 
had a lumbar disk excision in 1978 for right sciatica and 
felt that his difficulty was similar in pattern, but more 
severe.  Examination found that he had trouble rising on the 
toes of his right foot with pain.  He had decreased sensation 
on the plantar right foot, the dorsal right foot, the lateral 
right calf, and the lateral right thigh.  He had the absence 
of the right ankle jerk.  He had right buttock and thigh 
pain.  Straight leg raising was positive on the right at 45 
degrees.  He did not have straight leg raising signs on the 
left.  X-rays of the lower back showed marked degenerative 
change at the L4-L5 level and a probable right side 
laminectomy defect.  He had degenerative changes at the space 
above and the space below that were mild.  The examiner 
provided an impression of a right lumbar radiculopathy.  He 
seemed to be worse than a few days before based on the 
absence of the right ankle jerk.  The examiner advised 
recumbent rest and activity restriction.

A March 22, 1995, private X-ray report of the lumbosacral 
spine shows that the alignment of the spine was normal.  
Advanced disk degeneration was present at L4-L5 with severe 
narrowing of the disk space in association with prominent 
anterior and posterior vertebral end plate osteophytes.  The 
other disk levels were relatively well maintained.  The 
examiner provided an impression of advanced disk degenerative 
disease at L4-L5.

A March 27, 1995, private magnetic resonance imaging study of 
the lumbar spine shows impressions of:  (1) There was L5-S1 
predominantly right paramedian disc herniation with adjacent 
enhancing inflammation or granulation tissue, posteriorly 
displacing and compressing the right S1 nerve root within the 
spinal canal.  The examiner felt that is this was a recent 
injury, the enhancing peripheral tissue represented 
inflammation and the appearance could improve with time.  
There were mild degenerative changes.  (2)  There were L4-L5 
bilateral laminectomy defects.  There was mild to moderate 
circumferential epidural fibrosis surrounding the thecal sac 
and exiting L5 nerve roots, as well as mild posterior 
spondylosis abutting the anterior right L5 nerve root as it 
exited the thecal sac.  There was minimal antero-inferior L4 
neural foraminal stenosis (bony in etiology) of questionable 
significance.  There were marked degenerative disc changes 
and anterior spondylosis.  (3) There was L3-L4 mild to 
moderate spinal stenosis, predominantly lateral spinal 
stenosis due to bilateral facet and ligamentum flavum 
hypertrophy.  There were mild degenerative disc changes.

A March 30, 1995, private medical report shows that the 
veteran was having a little less pain but still felt weak and 
reported decreased sensation.  The physician discussed rest, 
epidural steroid treatment, and surgical treatment.  The 
physician thought that the veteran had a right S1 
radiculopathy due to herniated nucleus pulposus on the right 
side at L5-S1.

A May 26, 1995, private medical report shows that the veteran 
stated that his disc disease was somewhat better, but that he 
was having pain in the forefoot which might have been a 
little swollen.  Examination found that the forefoot was not 
remarkable.  The examiner provided an impression of "disc 
disease, doing well."

A June 5, 1995, private medical report shows that the veteran 
complained of pain in his right foot involving the dorsum 
from the midfoot to the forefoot.  He got fleeting, burning 
pain.  He did feel some swelling.  The temperature hadn't 
changed.  His right sciatica diminished progressively to the 
point where he had not had any pain in the right leg other 
than occasional twinges in the buttock and thigh and the 
forefoot pain.  His back continued to bother him.  He still 
had lots of sensation in the right foot, which he indicated 
was about 50 percent of normal but improved over what it was.  
He was severely limited in activity when his sciatica first 
came up, but over the last four weeks had been progressively 
more active in his usual way.  

Examination found that there did appear to be a little 
swelling in his forefoot, and he was tender along the shafts 
of the second and third metatarsal regions down to the 
metatarsal phalangeal joints.  He was a little uncomfortable 
on midfoot manipulation, manipulation of those two rays, and 
to palpation and manipulation over the related 
metatarsophalangeal joints.  But, the first, fourth, and 
fifth rays were not involved.  There was no true warmth.  The 
sensory examination showed a mixture of hyperalgesia and 
reduced pin in the dorsal plantar right foot.  X-ray of the 
right foot was negative.  The examiner provided an impression 
of either a stress reaction occurring in a neurologically 
impaired foot or neuropathic pain.

A July 20, 1995, private medical report shows that the 
veteran complained of back pain and foot pain.  Examination 
found the laminectomy scar was still quite prominent.  The 
examiner thought that a lot of his lower extremity distress 
was secondary to problems consequent to his laminectomy.

At an August 1995 hearing, the veteran stated that his back 
caused a number of instances where he required treatment.  He 
stated that he got sciatic pain down his whole right side 
through the right leg into the foot with numbness in the 
right foot and leg.  He received treatment and it somewhat 
reduced the pain.  Cortisone shots reduced the pain, but he 
complained of pain in both heels in the morning when waking.  
He also complained of difficulty walking if carrying anything 
heavier than a briefcase.  He said that he could not sit in a 
chair for more than twenty minutes without getting up to walk 
around and that his back stiffened up quite quickly.  He 
stated that he could no longer golf.

A September 1995 VA peripheral nerve examination shows that 
the veteran had a history of back pain but was doing well 
until minor surgery was performed.  During the surgery, the 
veteran was kept flat on his back for a period of time and 
developed considerable pain in his heels, low back, and down 
both legs.  He had a MRI following that because of persistent 
back and leg pain and it showed and extruded fragment of disc 
at a level that was slightly different from his previous one.  
He continued to have pain in his heels and radiating down his 
leg, especially if he lifted something weighing 20 pounds or 
even less.  He found that his most severe pain was in his 
left heel.  In March he was bedridden for five days because 
of radicular pain.  He had also missed as much as two or 
three weeks on several occasions in the past.  He had been 
treated with physical therapy.  He had cortisone shots in the 
back and found those very painful.  He was considering 
surgery.  Neurological examination revealed a definite 
weakness of the right great toe with some wasting of the 
right calf as compared to the left.  He had an absent right 
ankle jerk with decreased vibration sense in the right foot 
and some pain loss in the right calf.  There was some pain on 
straight leg raising on the left with slight limitation of 
paraspinal movement.  The examiner provided a diagnosis of 
lumbosacral radiculopathy, probably secondary to herniated 
nucleus pulposus, with bilateral leg pain.

A September 1995 VA examination shows that the veteran was 
employed in management.  The veteran had a recent MRI, which 
showed a right L5-S1 herniated disc with displacement and 
compression of the right S1 nerve root.  He had a history of 
L4-L5 laminectomy in the past and had chronic low back pain.  
The examiner diagnosed a herniated disc in the back.

A March 16, 1996, private medical report shows that the 
veteran complained of loss of sensation and function in the 
right foot.

A May 2001 VA spine examination shows that the veteran 
complained of constant low back pain, but only intermittent 
sciatica.  He was troubled by the fact that over the past few 
months he had noted a "buckling" of both knees from time to 
time which was accompanied by an occasional numbness in the 
lateral aspect of both lower legs.  he found that if he bent, 
the pain was increased.  If he went up stairs or uphill, he 
noted increased pain not only in his lower back, but also in 
his left knee.  When he sat, he had to get up and move around 
after 20 minutes to relive his back pain.  He worked as a 
program manager for a computer company and apparently had the 
option of working from home when necessary.  Therefore, he 
had not lost any recent time from work because of his back 
disability.

Examination of the lower back revealed a six-inch long scar 
on the lower lumbar spine.  There was some tenderness of the 
lumbosacral region of the spine, but no sciatic notch 
tenderness.  He did state that he experienced pain in the 
sciatic notch from time to time, particularly when walking 
long distances.  Flexion was done to 70 degrees (where 90 
degrees is normal).  Right and left lateral bending was full.  
Neurological examination of the lower extremities revealed an 
absent right ankle reflex, but otherwise no abnormalities 
were detected.

The examiner diagnosed a herniated lumbar disk, status 
postoperative diskectomy with recurrence of persistent and 
constant lower back pain and occasional numbness of the legs 
and a sensation of "giving out" of both legs, the exact 
etiology of which was not clear.  The examiner also provided 
an opinion that the ranges of motion described could be 
decreased by up to 50 percent during a flare-up or during 
over use.  The pain claimed by the veteran was supported by 
adequate pathology, although at the time of the examination 
there was "not much" evidence of muscular spasm of the 
lumbar spine.  Pain and stiffness occurring during flare-ups 
or repeated use could significantly limit the functionality 
of the lumbar spine, which could amount to 50 percent or more 
of the described range of motion.  The accompanying radiology 
report of the lumbosacral spine found marked focal 
degenerative change with disc space narrowing, osteophyte 
formation, and subarticular sclerosis at L4-L5, with no other 
abnormality.

A May 2001 VA examination notes that the veteran had a long 
history of recurrent lumbosacral discomfort with pain in a 
radicular pattern of radiation.  The condition was attributed 
to antecedent rupture of the nucleus pulposus of the lumbar 
region.  The examiner diagnosed recurrent lumbosacral 
discomfort with radiculopathy attributed to antecedent 
degenerative disk disease.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board finds that the more recent evidence has 
more probative value for the evaluation of the veteran's low 
back disability.

The evidence does not show that the veteran has suffered any 
vertebral fractures.  The evidence also does not show any 
ankylosis of the lumbar spine or of the complete spine.  
Therefore, he does not meet the criteria for an increased 
evaluation under diagnostic codes dealing with those 
disabilities.

The veteran demonstrates many, if not all, of the symptoms 
listed in the criteria for a 60 percent rating for 
intervertebral disc syndrome.  The most recent VA examination 
found that the veteran had consistent low back pain (but only 
intermittent sciatica).  Neurological examination found an 
absent right ankle jerk, thereby showing symptoms appropriate 
to the site of the diseased disc.  The examiner's report of 
"not much" evidence of muscle spasm, implies that there was 
some evidence of such spasm.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that his back disability meets the criteria for a 
60 percent evaluation.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These 
regulations are not for application where the veteran is at 
the maximum evaluation for limitation of motion and a higher 
evaluation requires ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

While the veteran's motion may be limited by as much as 50 
percent or more during flare-ups of pain and stiffness and 
after over use, the reduction is from a flexion of 70 degrees 
(where 90 degrees in normal) and from a full range of lateral 
bending.  That level of reduction of function would not 
warrant a rating greater than 40 percent as the veteran would 
still retain half of his range of motion for lateral bending 
and at least one third of the normal range for flexion.  The 
Board also notes that the most recent VA examination found 
that the veteran had not lost any time from work recently due 
to his back disability because he was able to work from home.

Accordingly, the Board finds that the criteria for 
entitlement to a 60 percent evaluation, for postoperative 
residuals of a herniated nucleus pulposus with radiculopathy 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.71a, Diagnostic Codes 5293 (2000).


II.  Entitlement to an increased rating for hypertension.

Hypertension is evaluated pursuant to the criteria found in 
Diagnostic Code 7101 of the Schedule.  38 C.F.R. § 4.104 
(2000).  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows diastolic pressure of 
predominantly 100 or more; or where the evidence shows 
systolic pressure of predominantly 160 or more; or is 
assigned as a minimum evaluation for an individual with a 
history of diastolic pressure of predominantly 100 or more 
who requires medication for continuous control.  A rating of 
20 percent is warranted where the evidence shows diastolic 
pressure of predominantly 110 or more; or systolic pressure 
of predominantly 200 or more.  38 C.F.R. § 4.104 (2000).

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65,219 (Dec. 
11, 1997).  Pursuant to the criteria in effect prior to 
January 12, 1998, a 10 percent rating was warranted where the 
evidence showed diastolic pressure of predominantly 100 or 
more.  A 20 percent rating was warranted where the evidence 
showed diastolic pressure of predominantly 110 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  When 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure of 
predominantly 100 or more, a minimum 10 percent rating was to 
be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2 
(1997).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  In this case, the Board finds that the provisions 
are substantively similar when applied to the veteran's case.  
Neither set of provisions results in the grant of the 
veteran's claim, therefore, the Board finds that both sets of 
criteria are equally unfavorable.

The veteran established service connection for hypertension 
by means of a June 1987 rating decision, which assigned a 10 
percent disability rating.  That rating was continued by a 
November 1994 rating decision, which is the subject of this 
appeal.

An October 1994 VA hypertension examination shows that the 
veteran was diagnosed with hypertension in 1986 and started 
an unknown antihypertensive drug.  He had been on 
antihypertensive therapy since that time.  At that time, he 
took verapamil.  He complained of dyspnea on exertion all the 
time and was undergoing an extensive work-up to clarify the 
cause of that symptom.  He got occasional chest pain, not 
necessarily related to exertion and was known to have 
gastroesophageal reflux disease.  His blood pressure was 
126/82 sitting and 120/86 standing.  The examiner could not 
confirm an enlarged heart or an apex beat beyond the mid-
clavicular line.  The examiner diagnosed essential 
hypertension.

A February 27, 1995, private medical report shows that the 
veteran's blood pressure was 134/86.  A July 18, 1995, 
private medical report shows that the veteran's blood 
pressure was 124/88.  A July 20, 1995, private medical report 
shows that the veteran's blood pressure was 140/80.

At an August 1995 hearing, the veteran stated that his blood 
pressure medication had been doubled in the last year.  He 
stated that he had experienced palpitations and a low heart 
beat.

A September 1995 VA examination shows that the veteran had 
hypertension since 1986 and was treated with verapamil.  He 
had noticed chest discomfort and tightness when diltiazem was 
added in February of 1994, and that had been discontinued.  
He had a thallium stress test done at that time which showed 
possible patchy ischemia in the inferior wall.  His verapamil 
had been increased.  He had also experienced some 
palpitations for which he had a Holter monitor done in June 
1995 which showed an average heart rate of 66, no ventricular 
or supraventricular ectopy of tachycardia, occasional slowing 
of the heart to "45 second rXXX rhythm."  There were no 
false beats more than 2.5 seconds.  He still had symptoms 
such as shortness of breath with one flight of stairs, 
occasional chest tightness after physical exertion, but the 
symptoms were unchanged.  Physical examination found a blood 
pressure of 110/70.  The examiner diagnosed a history of 
hypertension.

A February 28, 2000, private medical report shows that the 
veteran's blood pressure was 142/80.

A May 2001 VA heart examination shows that the veteran had a 
history of essential hypertension of mild to moderate 
severity dating to 1986.  He had been treated with verapamil 
in varying doses because of significant difficulty in 
achieving adequate control of blood pressures.  He also had a 
long-standing history of precordial distress considered to be 
atypical in nature for angina pectoris.  The veteran worked 
full time as an information technology supervisor.  He 
indicated that he could walk approximately 1.5 miles slowly 
on a flat surface, but had substantial difficulty in walking 
up one flight of stairs where fatigue and early shortness of 
breath supervened very quickly.  The examiner estimated his 
threshold for fatigue and shortness of breath at 5 METS.  The 
veteran had never been a smoker.  Physical examination found 
his seated blood pressure was 140/92.  The heart had a normal 
sinus rhythm without ectopic beats.  No S3, S4, or 
significant murmur was detected  An electrocardiogram was 
within normal limits.  There was no evidence for left 
ventricular hypertrophy.  The examiner diagnosed essential 
hypertension of moderate severity with fair blood pressure 
control on the drug regimen.  The examiner also diagnosed 
atypical precordial distress with no evidence for obstructive 
coronary atherosclerosis in a coronary angioplasty performed 
in 1998.

The Board finds that the criteria for an increased rating are 
not met.  The evidence does not show that the veteran's 
diastolic blood pressure is predominantly 110 or more or that 
his systolic blood pressure is predominantly 200 or more, 
which would be required for a 20 percent rating.  In fact, 
the evidence does not show any diastolic blood pressures of 
110 or more, nor does the evidence show any systolic blood 
pressures of predominantly 200 or more.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for hypertension are not met.  The preponderance of the 
evidence is against the veteran's claim and his claim is 
therefore denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Code 7101 (2000).



ORDER

Entitlement to an increased rating, greater than 40 percent, 
for postoperative residuals of a herniated nucleus pulposus 
with radiculopathy is denied.


Entitlement to an increased rating, greater than 10 percent, 
for hypertension is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

